Citation Nr: 1209394	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  11-21 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The appellant had active service from August 1945 to January 1947.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's claims for service connection for hearing loss, and tinnitus. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have hearing loss, or tinnitus, that was caused or aggravated by his service.  


CONCLUSION OF LAW


Bilateral hearing loss, and tinnitus, were not incurred in or aggravated by active military service, nor may in-service occurrence of sensorineural hearing loss be presumed.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).   








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for hearing loss, and tinnitus.  He asserts that he has the claimed conditions due to exposure to loud noise during service, primarily exposure to "guns and airplane noises" during service, without use of ear protection.  See January 2011 VA examination report.  More specific details have not been provided.  
 
In August 2010, the Veteran filed his claims for service connection for tinnitus and hearing loss.  In February 2011, the RO denied the claims.  The Veteran has appealed.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2011).  

When a medical professional determines that a current condition is related to an inservice event, then it necessarily follows that the current condition was incurred during service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship exists between current hearing loss and inservice acoustical trauma, it follows that an injury was incurred during service); Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that hearing loss was not noted upon separation, a medial relationship between current hearing loss and noise exposure during service demonstrates that the veteran incurred an injury during service).  

The Veteran's service treatment reports are not of record, other than a separation examination report, dated in December 1946.  This report shows that a whispered voice hearing test was 15/15, bilaterally.  The report indicates that there were no ear abnormalities.  

The post-service medical evidence consists of VA and non-VA reports, dated between 1987 and 2011, to include a VA examination report, dated in January 2011.  

A VA examination report, dated in August 1987, shows that on examination, the Veteran's auditory canals and tympanic membranes were intact, with no perforation or discharge.  There were no complaints of either hearing loss or tinnitus.  

A VA examination report, dated in July 2007, notes that there was no report of symptoms for the ears ("ear ros").  On examination, hearing was "grossly normal" bilaterally (audiometric tests were not done).  The pinna and external ear canals, and the tympanic membranes, were normal.  There was no ear discharge.  There were no relevant complaints, and there was no relevant diagnosis.  

A VA examination report, dated in January 2011, shows that the examiner indicated that the Veteran's C-file had been reviewed.   The Veteran reported that he did not have trouble hearing, although he had chronic excessive noise exposure from guns and airplane engines while in the military.  His history was noted to be positive for military, occupational, and recreational noise exposure.  He denied use of hearing protection while in the military, at his job at an automobile plant, or during recreational hunting and shooting.  The Veteran complained of constant tinnitus.  The report notes, "The Veteran is not sure when his tinnitus began.  He could not say for sure whether it started in the military."  On examination, the Veteran was shown to have bilateral hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  The diagnosis notes normal hearing sensitivity through 1,000 Hz sloping to mild to moderately severe sensorineural hearing loss in the right ear, and normal hearing sensitivity through 1,500 Hz sloping to moderate to severe sensorineural hearing loss in the left ear.  The examiner, an audiologist, stated that a whispered voice test has been performed in 1946, but that it does not provide threshold-specific information.  The examiner further stated, "The Veteran reports that he has no idea when his tinnitus began.  He could not place its onset during military service with any certainty.  He report intervening noise exposure from factory work and recreational hunting and shooting with no hearing protection."  The examiner concluded that the Veteran's hearing loss, and tinnitus, were both "less likely as not (less than a 50/50 probability) caused by or a result of military noise exposure."  The examiner explained that the Veteran reported that he had no idea when his tinnitus began, and that he denied hearing problems and could not relate any hearing loss to his service.  The examiner further stated that although the Veteran currently has hearing loss that is "possibly consistent with noise exposure," that the Veteran had not associated hearing loss with his service, and that his (post-service) occupational and recreational (hunting and shooting) noise exposure are possible causes of his current condition.  

The Veteran's discharge indicates that his military occupation specialty was "duty soldier," that he was an expert with a carbine, and that his last unit assignment was with the 1st Tactical Reconnaissance Squadron.  A "separation qualification record" indicates service with the Army Air Force, with performance of organizational duty details such as policing up buildings and building areas, and acting as a guard over German prisoners of war.  

A claim (VA Form 21-526), received in September 2006, shows that the Veteran reported a history of employment with the "Corps of Engineers" ending in 1991 (no starting date was provided).  

The Board has determined that the claims must be denied.  There is no evidence to show any relevant treatment during service, nor has the Veteran claimed that he was treated for hearing loss or tinnitus during service.  In addition, the earliest medical evidence of either hearing loss, or tinnitus, is dated in 2011.  This is approximately 63 years after separation from service.  In this regard, the Veteran has reported a history of employment in an automobile factory, as well as recreational noise exposure while hunting and shooting, all without ear protection.  Furthermore, there is no competent evidence to show that the Veteran has hearing loss, or tinnitus, that is related to his service.  The only competent opinions are found in the 2011 VA examination report, and these opinions weigh against the claims.  Finally, there is no competent evidence to show that sensorineural hearing loss was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contentions that hearing loss, and tinnitus, were caused by service that ended in 1947.  However, the Veteran has not specifically asserted that his hearing loss or tinnitus began during service.  In addition, he denied having any current hearing problems at his January 2011 VA examination, and stated that he did not know when his tinnitus began.  In this case, when the Veteran's service treatment records (which consist solely of a separation examination report which does not show any relevant complaints, treatment, findings, or diagnosis), and his post-service medical records are considered (which do not show any relevant diagnosis prior to 2011, and which do not contain competent evidence of a nexus between hearing loss, or tinnitus, and the Veteran's service), the Board finds that the service treatment reports, and the medical evidence, outweigh the lay statements to the effect that the Veteran has the claimed conditions that are related to his service.  


II. VCAA

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in August 2010.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Board first notes that the Veteran's service treatment reports are not available.  Under such circumstances, there is a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment reports.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  The Board is also under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263   (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  However, the Court has rejected the argument that there should be an "adverse presumption" against VA where service medical records have been lost or destroyed while in the Government's control, including records destroyed in the 1973 fire at the NPRC. See Cromer v. Nicholson, 19 Vet. App. 215 (2005). 

The RO has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  In this regard, a response from the National Personnel Records Center (NPRC), dated in September 2010, indicates that there are no additional service treatment records available, and that any such records may have been destroyed in the 1973 fire at the NPRC.  In October 2010, the RO contacted the Veteran and informed him that his service treatment reports could not be found, and requested that he provide any service treatment reports.  See 38 C.F.R. § 3.159(e) (2011); Dixon.  That same month, the RO issued a memorandum which contains findings to the effect that the Veteran's service treatment reports are not available, and that any further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(d) (2011).  

The RO has obtained the Veteran's non-VA medical records.  The Veteran has been afforded an examination, and etiological opinions have been obtained.  The VA examination report shows that the examiner discussed the Veteran's service and post-service treatment reports, and that his history was taken and recorded.  It shows that an audiometric examination was performed, and it includes audiometric test results.  The examiner stated that the Veteran's C-file had been reviewed.  Etiological opinions were obtained, and these opinions are accompanied by a sufficient rationale.  Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Given the foregoing, there is no basis to find that this report is inadequate, or that a remand for a new examination is required.  See 38 C.F.R. § 3.159(d) (2011).  Finally, there are indications of record that the Veteran is in receipt of Social Security and Supplemental Security Income (SSI) benefits from the Social Security Administration (SSA).  While the SSA's records have not been obtained, neither the Veteran nor his representative have asserted that they contain any relevant evidence.  Therefore, there is no basis for further development.  38 C.F.R. § 3.159(d); Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  In summary, it appears that all known and available service and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


